Carley, Judge.
Appellant-defendant contracted to build an addition to the home of appellee-plaintiff. Appellee instituted the instant action, alleging that appellant had abandoned the contract before completion of the project. Appellee sought recovery of “the sum of $4,040.00 [required] to correct and complete said room addition.” The case was tried before a jury and a verdict for $4,040 was returned for appellee. Appellant appeals from the judgment entered on this verdict.
1. In related enumerations of error, appellant asserts, in essence, that the evidence was insufficient to establish damages in *607the amount awarded by the jury. It is essentially appellant’s contention that appellee’s testimony with regard to the cost of the necessary corrective actions was an opinion based upon hearsay and, therefore, was without probative value. Our review of the transcript demonstrates that this enumeration is without merit. Four Oaks Properties v. Carusi, 156 Ga. App. 422, 423 (3) (274 SE2d 783) (1980); Orkin Exterminating Co. v. Thrift, 154 Ga. App. 545 (1) (269 SE2d 53) (1980).
Decided September 22, 1982.
Platon P. Constantinides, for appellant.
William N. Robbins, for appellee.
2. During the course of appellee’s testimony, the trial court propounded a question to and elicited an answer from appellee. On appeal, appellant contends that the trial court’s question was leading and violative of Code Ann. § 81-1104. It does not appear from our review of the transcript that the court committed harmful error in asking the question. In any event, however, the failure to object to the question or to move for a mistrial estops appellant from asserting error on appeal. This enumerated error is without merit. See generally Gibson v. State, 160 Ga. App. 615, 619 (287 SE2d 595) (1981).

Judgment affirmed.


Quillian, C. J., and Shulman, P. J., concur.